UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6291


PAUL W. HUGHES,

                    Petitioner - Appellant,

             v.

JOHN WALRATH, Warden State Farm Correctional Complex (State Farm Work
Center),

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-00335-TSE-TCB)


Submitted: July 28, 2021                                          Decided: August 18, 2021


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul W. Hughes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul W. Hughes seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on January 23, 2020. The district court found on

limited remand that Hughes filed his notice of appeal on February 25, 2020. We review

this factual finding for clear error, see Ray v. Clements, 700 F.3d 993, 1012-13

(7th Cir. 2012), and we discern no such error. Because Hughes failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2